DETAILED ACTION
Claims 1-13 (filed 09/07/2022) have been considered in this action.  Claims 1 and 13 have been amended.  Claims 2-12 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 4 section 3, filed 09/07/2022, with respect to improper foreign citation under MPEP 707.05(a) have been fully considered and are persuasive.  A copy of the foreign reference EP0875559B1 cannot be provided in a legible form due to the limitations of the file wrapper system utilized by the USPTO.  A copy of the equivalent patent filing from Canada CA2234216 has been provided as a replacement, as it contains substantially equivalent subject matter.

Applicant’s arguments, see page 5 section 1, filed 09/07/2022, with respect to objection to the specification for having typographical errors have been fully considered and are persuasive.  The objection of the specification has been withdrawn and the terms “mashing rest” and “mashing hold” shall be considered equivalent.

Applicant's arguments, see page 5 section 1, filed 09/07/2022, with respect to objection to the title has been fully considered but they are not persuasive. According to MPEP 606.01: “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  The examiner finds the title is not descriptive enough and requests a substitute title.  If the applicant refuses, a new title will be provided by the examiner at the time of allowance.  

Applicant's arguments, see page 5 section 2, filed 09/07/2022, with respect to the rejection of claims 1-13 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  The examiner retains the previous rejection under 35 U.S.C .101.  

Applicant’s arguments, see page 6 section 1, filed 09/07/2022, with respect to rejection of claims 1-13 under 35 U.S.C. 112(b) for failing to claim a particular usage of the performance model have been fully considered but are not persuasive.  Nevertheless, because claim 1 now explicitly uses the performance model for determining a second set of beer characteristics, it is clear what the performance model’s function is.  The rejection of claims 1-13 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 8 section 1, filed 09/07/2022, with respect to rejection of claim 13 under 35 U.S.C. 112(b) for conflating hops flavor and hops aroma have been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments, see page 8 paragraph 2, filed 09/07/2022, with respect to rejection of claims 1-13 for failing to claim a storage system have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 8 paragraph 3, filed 09/07/2022, in regards to rejection of claim 2-4 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant has argued that “As is commonly known, the term “hoppiness” relates to the amount of hops flavor.  The examiner does not find these arguments convincing because the applicant has failed to claim that hoppiness refers to an amount of hops flavor, nor to explicitly define what “hoppiness” means, and has merely stated what hoppiness “relates” to.  Until the applicant explicitly claims or defines the term “hoppiness” it shall be considered under the broadest reasonable interpretation to mean a characteristic relating to hops flavor, although its claimed meaning is still unclear.  

Applicant's arguments, see page 9 paragraph 1 and the preceding paragraph, filed 09/07/2022, in regards to objection to claims 2-4 as being a substantial duplicate of claims 8-10 have been fully considered but they are not persuasive.
The applicant argued that “The Examiner asserts that there is a "slight difference in wording," and that difference is that claims 2-4 relate to flavor hops while claims 8-10 relate to aroma hops”.  Nowhere in claims 8-10 is the term “aroma hops” utilized.  Claims 8-10 relate to “hops flavor” while claims 2-4 relate to “hoppiness”.  By applicant’s own admission on page 8 of their response “As is commonly known, the term "hoppiness" relates to the amount of hops flavor in a beer”.  The examiner takes this to mean that hoppiness and hops flavor are equivalent terms in the mind of the applicant, thus supporting the examiner’s objection under 35 U.S.C. 112(d).  As noted by MPEP 608.01(m) “When two claims in an application comply with the requirements of 35 U.S.C. 112(d)  but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75  as being a substantial duplicate of the allowed claim”.  The examiner considers that because the applicant considers hoppiness and hops flavor to be equivalent, the scope of claims 2-4 are so close in content that they both cover the same thing, despite this slight difference in wording.  

Applicant's arguments, see pages 9-12, filed 09/07/2022, with respect to rejection of claims 1-13 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Examiner has no longer utilized Ramsey to teach this feature.
Applicant has argued that BrewTarget is “The problem with BrewTarget is BrewTarget never shows a boilinq schedule as required in the claims” and “BrewTarget never discusses a "boiling schedule" or "hops addition points." Because BrewTarget never discusses the claimed "boiling schedule," BrewTarget cannot make up for the admitted deficiencies of Ramsey” in regards to BrewTarget lacking a teaching of determining beer characteristics based on boiling schedules.  Firstly, the hops addition points and timing is described on at least [page 5] referring to the timing and amount of adding hops, and likewise is taught by Ramsey as indicated below.  The examiner does not take this point well because BrewTarget shows at least on [page 2-page 3] various parameters relating to the boiling schedule, including at least boil time, evaporation rate, Kettle top-up water, Final top-up water, Grain absorption, Boiling point of water, and hop utilization.  All of these parameters are utilized in the determining of the boiling schedule, as each relate to when and how much water is utilized or lost during the process of boiling for creating a particular beer recipe that includes the boiling schedule.  Furthermore, BrewTarget teaches that “characteristics” such as Pre-boil volume ([page 2]), OG, FG, ABV, Bitterness and color ([page 3-4]) are determined or estimated for the specific recipe that includes the boiling schedule used to create the wort for the specific recipe, and shows the appropriateness of these characteristics specific to a certain style as red/green/blue based on the current recipe that includes the boiling schedule.  More specifically, BrewTarget teaches on [page 9] that the system calculates a post-boil OG (specific gravity) and therefore the system is determining characteristics based on the boiling schedule, as all of the above parameters are taken into account for this calculation.  Applicant has failed to claim what constitutes a “boiling schedule” and thus the examiner has broadly interpreted this term to mean any of the conditions relating to the boiling process.  Many points argued by the applicant relate to features described in the specification, yet not actually claimed by the invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, BrewTarget is considered under the broadest reasonable interpretation to teach all point argued by the applicant.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends a title that is reflective of the inventive concept, such as “SOFTWARE TUNING OF RECEIPES FOR BEER BREWING SYSTEM USING USER INPUT CHANGES TO FLAVOR CHARACTERISTICS TO CHANGE A BOILING SCHEDULE”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a brewing system for determining a second recipe. This judicial exception is not integrated into a practical application because the claims are formulated in such a way that the steps of determining and changing a boiling schedule, under the broadest reasonable interpretation, encompasses a process that can be considered a mental process (e.g. determining a first recipe and second recipe based upon a user’s selection to change a flavor characteristic).  
In regards to claim 1, the claim is directed towards a system/machine, one of the statutory categories of invention.
The limitations of determining a first recipe, determining a first set of beer characteristics based on a first boiling schedule, receiving a user input to adjust a flavor, changing the first boiling schedule to a second boiling schedule to determine a second set of beer characteristics using a performance model, can all be considered a mental process of a person thinking about a beer recipe with a certain boiling schedule, and determining a modification to that boiling schedule to create a second boiling schedule (i.e. recipe) with characteristics that a person having ordinary skill in the beer making arts would be able to mentally think about with the aid of a simple pencil and paper. That is, other than reciting at a high level of generality a processor with a control system (i.e. software), these steps can be considered a mental process of a person thinking about a beer recipe and writing down that recipe to save/store it.  A person having ordinary skill in the beer making arts would know that beer requires certain ingredients and processes to make different styles of beer, including making a wort through a mash that gets heated and boiled, thus all of these steps can be encompassed by a person thinking about how the ingredients and boiling and mashing times affect the final product to modify one recipe into another through the user changing certain characteristics of the boiling cycle, including when hops ingredients are added or removed during the boiling schedule and how they would affect the taste of the beer.  These are all common steps in beer making and would be well within the scope of what a person having ordinary skill in the art would have to think about when making a beer recipe.
The judicial exception is not integrated into a practical application.  In particular, the additional elements of claim 1 include the use of additional elements that do not amount to significantly more than the judicial exception.  For example, the claimed computer processor with control software (system) are stated at a high level of generality such that they do not overcome the consideration of the claims being a mental process.  Likewise, receiving a performance model, and transmitting a second recipe are considered acts of receiving and transmitting data, acts that are considered mere insignificant extra-solution activity.  The performance model is claimed at a high level of generality such that the performance model is not positively claimed to elicit any change to the claimed system, as the performance model is merely used to determine beer characteristics, a process encompassed by a mental process.  Limiting the performance of a mental process to mere generic computer components using insignificant extra-solution activity steps is considered an abstract idea that cannot form an inventive concept.  The use of a recirculating boiling flow path with multiple hops addition flow paths is an additional element that can be considered a mere field of use element, as the usage of recirculation and hops addition paths are well-known in the field of brewing and beer making as shown below by Ramsey.  The use of multiple hops addition flow paths do not provide meaningful limits on the claims because they have not been positively recited to transform the invention in any meaningful way, because this limitation merely limited the use of the exception to a particular technological environment (i.e. particular types of known beer making or brewing devices).  Accordingly, all of these additional elements fail to integrate the abstract idea into a practical limitation, because they do not impose meaningful limits on practicing the abstract idea.  The claim is thus directed towards an abstract idea of a mental process.  The claim is not patent eligible.  Claim 1 is rejected under 35 U.S.C. 101 as to being directed towards an abstract idea that is considered a mental process.
Claims 2-13 fail to limit the claim in any meaningful way because all of the elements of claims 2-13 can be considered additional mental processing steps of a person thinking about how a beer recipe is modified by the addition of hops during different portions of the boiling process and how they affect the final flavor of the beer recipe being thought about.  All of these elements define either what the flavor characteristic is, or how the timing of adding hops during the boiling cycle affects certain flavor characteristics.  These elements are all well-known amongst beer makers, and are claimed in such a way that they can be considered a mental process of a human mentally thinking about how changes to a recipe will affect that recipe and its various flavor characteristics, and writing down such changes using a pencil and paper.  No limitation from claims 2-13 can be considered a practical application, as none of these elements practically limit the practice of the invention to transform the claimed invention into something beyond what can be considered a mental process by someone with knowledge of making beer.  Claims 2-13 are thus rejected under 35 U.S.C. 101 as to being directed towards an abstract idea that is considered a mental process, without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 positively recites that the first flavor characteristic is “hoppiness”.  It is unclear what the meaning of “hoppiness” is nor how “hoppiness” is distinguished from the “hops flavor” of claims 8-10.  The word “hoppiness” does not appear anywhere in the specification, nor is it included in any aspect of the original disclosure beyond its recitation in the claims.  The applicant has failed to explicitly define what “hoppiness” means, and has suggested merely what hoppiness “relates” to, thus under the broadest reasonable interpretation, the examiner shall consider “hoppiness” to mean a flavor of hops or associated with hops, although the term is still indefinite.
Claims 3-4 are dependent upon claim 2, and thus inherit the rejection of claim 2 under 35 U.S.C. 112(b).

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Applicant is advised that should claim 8-10 be found allowable, claims 2-4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US20150329808, hereinafter Ramsey) in view of Brew Target v2.0.1 User Manual (hereinafter BrewTargetv2) in view of extrinsic evidence provided by Palmer “How to Brew” instructional manual (hereinafter Palmer).  

In regards to Claim 1, Ramsey teaches “A system comprising: a hardware platform comprising a computer processor; a control system executing on said hardware platform configured to” ([0105] The present disclosure is directed to, but not exclusively limited to, 8 exemplary brewing systems, each of which automates the process of making wort such that the temperature and time rests, the fluid transfers among multiple brewing vessels, the boiling of the wort, and the cooling of the wort are all computer-controlled. In this way, after initial setup of ingredient additions into the proper vessels and programming of the automation controller by the brewer, each of the 8 brewing systems described herein executes the various steps of the brewing process without human intervention and with the utmost precision, accuracy, and repeatability) “said computer controlled brewing system having a recirculating boiling flow path having a plurality of hops addition flow paths” (Fig. 1 shows brewing system [0231] Boil Kettle Recirculation without cooling is accomplished by opening valve 13 (W), turning on pump 2 (V), allowing the wort to pass through the BK recirculation restrictor (U), opening valve 12 (T), and allowing the boiling hot wort to circulate through the chiller (Q) without cooling and be added back to the top of the Boil Kettle; [0221]  these hop additions may be performed manually, but may also be performed by a “hop rack” that contains a number of cups for holding the various hop additions. Each cup may have a mechanism that individually tips each cup, thus adding that cup's contents to the open boil kettle) “determine a first recipe, said first recipe having a first set of ingredients and a first mashing schedule” ([[0003] Full automation of the entire brewing process would allow the user (or brewer) to simply program the desired brewing cycle into a recipe file, upload the recipe file to the automation controller, add the grains to the mash tun, and allow the automation controller to execute the entire brewing cycle with the utmost precision, accuracy, and repeatability without any human intervention; [0102] The process of making the wort begins with the brewer adding water to crushed malted grains. The mixture of crushed malted grains and water (called grist) is taken through one or more temperature rests for various times to result in a desired wort consistency. The conversion of grist to wort through these temperature and time rests is known as mashing. The goal of mashing is to convert the grain starches into sugars and less complex carbohydrates using the natural enzymes found in the malted grain...It is important to note that much of the process of making the wort involves very tight temperature control as mash temperature fluctuations of less than 2° F. can lead to beer with drastically different characteristics. Furthermore, the process of making the wort involves fluid transfers between/among multiple separate brewing vessels; [0221] the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe. The programming of the automation controller then takes that user's recipe specific parameters and executes it using the automation controller program logic;) “receiving a first user input to adjust a first flavor characteristic;” ([0103] The brewer then boils the wort with hops to concentrate the wort and to impart the desired hop bitterness, hop flavor, and hop aroma; [0221] Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer...the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe. The programming of the automation controller then takes that user's recipe specific parameters and executes it using the automation controller program logic) “changing said first boiling schedule to a second boiling schedule ...” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer).  Ramsey specifically teaches that the timing of adding various types of hops from one of the multiple hops cups can be automated and programmed by a user) “transmitting said second boiling schedule as a second recipe to said computer controlled brewing system, said computer controlled brewing system being capable of brewing beer using said second recipe” ([0003] Full automation of the entire brewing process would allow the user (or brewer) to simply program the desired brewing cycle into a recipe file, upload the recipe file to the automation controller, add the grains to the mash tun, and allow the automation controller to execute the entire brewing cycle with the utmost precision, accuracy, and repeatability without any human intervention; [0005] The present disclosure overcomes these and other aforementioned deficiencies in the existing technologies by providing a traditional three-vessel brewing apparatus that is automated and can be remotely monitored; [0221] the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe. The programming of the automation controller then takes that user's recipe specific parameters and executes it using the automation controller program logic.).
Ramsey fails to teach “receive a performance model of a computer controlled brewing system; ...determining a second set of beer characteristics for said second boiling schedule using said performance model;”.  It should be noted that various limitations from claim 1 are being taught again through BrewTarget to assist in demonstrating the obvious nature of the combination.  BrewTarget is a software program with user interface for editing and generating parameters for recipes, thus certain elements are related to the steps a computer is executing to display information to a user.
BrewTargetv2 teaches “receive a performance model of a computer controlled brewing system” ([page 2-3] Never ever try to formulate a recipe without setting up an equipment record. Having an equipment record for your recipe is very important in Brewtarget. It contains a lot of information about your particular setup, and helps Brewtarget better estimate your results.  Click on View->Equipments to bring up the Equipment Editor, or go to the equipment tree, right click and select "New Equipment". At the bottom, press the green plus and enter the name you wish to give it. Check "calculate pre-boil volume", and enter as many of these fields as you can. When done, press the diskette button at the bottom of the dialog to save.) “determine a first recipe, said first recipe having a first set of ingredients and a first mashing schedule” ([pages 3-4] describe selecting the style and adding ingredients; [pages 5-6] describe steps for controlling mash, including a mash time) “determine a first set of beer characteristics for said first recipe, said first set of beer characteristics being based on a first boiling schedule” ([pages 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there; [page 7] The values are preloaded based on the recipe as written. As you move through your brewday, you can record the actual numbers. The calculated values in the middle of the screen will change based on those inputs. For example, if you expected an SG of 1.036 but only got 1.032 the projected OG, ABV and ABV will all change to reflect the lower SG [page 9] A common problem is that you under or over estimate your efficiency and get a different OG than you planned for. To correct this in the boil, choose Tools->"OG Correction Help". Please note that this tool makes the assumption that you are not going to add any water post boil. Just enter the SG, temp of sample, and calibration temp of the hydrometer OR the degrees Plato of the wort as you read it pre-boil. Then enter the pre-boil volume. Now, click "Calculate" and 3 fields will populate on the output half of the window. The first shows you the post-boil OG if you do nothing. The next shows you how much water to add (or boil off if negative) in order to achieve the right OG. The last shows how much wort you will end up with; [page 10] Selecting one of those options will cause that field to be displayed in the selected unit. So you can, for example, display Boil SG and OG in Plato, but FG in specific gravity) “receiving a first user input to adjust a first flavor characteristic” ([pages 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there; [page 5] Now, go to the Hops tab and add 1 oz Cascade at 1 hr, 1 oz Cascade at 15 min, and 1 oz Cascade at 5 min. The IBUs should be about 32.4, and in the green. Add WLP001 yeast to the recipe. Now everything should be in the green) “changing said first boiling schedule to a second boiling schedule...” ([page 2] Boil time How long you usually boil. Note: As of version 2.0, brewtarget allows you to modify the boil time directly on the recipe. This works simply as a default; [page 7] If you right-click a recipe, you can select an action called "Brew It!". If you select this action, a new entry will be created underneath the recipe and a new tab will be opened in the main window. This new tab allows you to record important information about your beer during its creation (sg, volumes, temperatures, etc.). This allows the brewer to track performance over time and adjust their equipment and efficiencies to better predict what you brew; wherein a user input allows changing of boiling time; [page 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there; [page 5] Now, go to the Hops tab and add 1 oz Cascade at 1 hr, 1 oz Cascade at 15 min, and 1 oz Cascade at 5 min. The IBUs should be about 32.4, and in the green. Add WLP001 yeast to the recipe. Now everything should be in the green) ...determining a second set of beer characteristics for said second boiling schedule using said performance model” (([pages 3-4] Brewtarget comes pre-loaded with all of the BJCP styles. This means you can check your recipe against the guidelines for the particular style you are trying to make. To do this, select " American Amber Ale" from the Style drop down list. You will notice that the numbers flanking the OG, FG, ABV, Bitterness, and Color fields have changed. These blue and red numbers reflect the lower and upper bounds of these parameters for the style. The middle number for each row is the current estimate for your recipe. If the number is blue, it means it is too low; red means too high, and green means in range for the style. If you choose, you can create your own styles in the View->Styles dialog. You can also view descriptions of the particular style and recommended ingredients there; [page 7] The values are preloaded based on the recipe as written. As you move through your brewday, you can record the actual numbers. The calculated values in the middle of the screen will change based on those inputs. For example, if you expected an SG of 1.036 but only got 1.032 the projected OG, ABV and ABV will all change to reflect the lower SG [page 9] A common problem is that you under or over estimate your efficiency and get a different OG than you planned for. To correct this in the boil, choose Tools->"OG Correction Help". Please note that this tool makes the assumption that you are not going to add any water post boil. Just enter the SG, temp of sample, and calibration temp of the hydrometer OR the degrees Plato of the wort as you read it pre-boil. Then enter the pre-boil volume. Now, click "Calculate" and 3 fields will populate on the output half of the window. The first shows you the post-boil OG if you do nothing. The next shows you how much water to add (or boil off if negative) in order to achieve the right OG. The last shows how much wort you will end up with; [page 10] Selecting one of those options will cause that field to be displayed in the selected unit. So you can, for example, display Boil SG and OG in Plato, but FG in specific gravity) “transmitting said second boiling schedule as a second recipe for said computer controlled brewing system, said computer controlled brewing system being capable of brewing beer using said second recipe” ([page 9] shows a recipe can be exported, or can be saved in an HTML format). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for automatically performing brewing using a computer controlled system that allows different boiling schedules to be utilized as taught by Ramsey with the use of a performance model for the machine that adapts and displays different characteristics of the boiling schedule including different flavors based on various recipes to the performance model of the specific machine utilized to brew, and which allows saving of recipes as taught by BrewTargetv2 because by incorporating these features it allows the added benefit of improved beer making by adjusting parameters of the brewing process in accordance with the specific machine being utilized to brew.  Furthermore, both Ramsey and BrewTargetv2 are in the related field of use of software system used to assist in the function of brewing beer, thus making their combination more obvious.  Many features between Ramsey and BrewTargetv2 are shared, as both relate to a beer brewing software for creating recipes that include a boiling schedule.  By combining these elements, it can be considered taking the known performance model of a brewing system that is utilized to display estimated/predicted beer characteristics when creating a recipe and boiling schedule as taught by BrewTargetv2 and combining those elements with the known software and hardware brewing system as taught by Ramsey in a known way to achieve predictable results.

In regards to Claim 2, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hoppiness” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).

In regards to Claim 3, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 2.  Ramsey further teaches “The system of claim 2, when said first user input indicates increasing hoppiness, increasing a circulation time for hops as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer teaches this limitation ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma).

In regards to Claim 4, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 2.  Ramsey further teaches “The system of claim 2, when said first user input indicates decreasing hoppiness, decreasing a circulation time for hops as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer teaches this limitation ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma).

In regards to Claim 5, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hops bitterness” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma [page 2] Because more hops are in the wort longer during the boil, the total bitterness of the beer in increased...Bittering hops additions are boiled for 45-90 minutes to isomerize the alpha acids; the most common interval being one hour).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including bitterness, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 6, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 5.  Ramsey further teaches “The system of claim 5, when said first user input indicates increasing hops bitterness, increasing a circulation time for an initial hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma [page 2] Because more hops are in the wort longer during the boil, the total bitterness of the beer in increased...Bittering hops additions are boiled for 45-90 minutes to isomerize the alpha acids; the most common interval being one hour).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including bitterness, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables. 

In regards to Claim 7, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 5.  Ramsey further teaches “The system of claim 5, when said first user input indicates decreasing hops bitterness, decreasing a circulation time for an initial hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil.  There are many varieties of hops, but they are usually divided into two general categories: Bittering and Aroma. Bittering hops are high in alpha acids, at about 10 percent by weight. Aroma hops are usually lower, around 5 percent and contribute a more desirable aroma and flavor to the beer. Several hop varieties are in-between and are used for both purposes. Bittering hops, also known as kettle hops, are added at the start of the boil and boiled for about an hour. Aroma hops are added towards the end of the boil and are typically boiled for 15 minutes or less. Aroma hops are also referred to as finishing hops. By adding different varieties of hops at different times during the boil, a more complex hop profile can be established that gives the beer a balance of hop bitterness, taste and aroma [page 2] Because more hops are in the wort longer during the boil, the total bitterness of the beer in increased...Bittering hops additions are boiled for 45-90 minutes to isomerize the alpha acids; the most common interval being one hour).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including bitterness, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 8, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hops flavor” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] By adding the hops midway through the boil, a compromise between isomerization of the alpha acids and evaporation of the aromatics is achieved yielding characteristic flavors. These flavoring hop additions are added 40-20 minutes before the end of the boil, with the most common time being 30 minutes. Any hop variety may be used. Usually the lower alpha varieties are chosen, although some high alpha varieties such as Columbus and Challenger have pleasant flavors and are commonly used. Often small amounts (1/4-1/2 oz) of several varieties will be combined at this stage to create a more complex character).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops taste, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 9, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 8.  Ramsey further teaches “The system of claim 8, when said first user input indicates increasing hops flavor, increasing a circulation time for a midpoint hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] By adding the hops midway through the boil, a compromise between isomerization of the alpha acids and evaporation of the aromatics is achieved yielding characteristic flavors. These flavoring hop additions are added 40-20 minutes before the end of the boil, with the most common time being 30 minutes. Any hop variety may be used. Usually the lower alpha varieties are chosen, although some high alpha varieties such as Columbus and Challenger have pleasant flavors and are commonly used. Often small amounts (1/4-1/2 oz) of several varieties will be combined at this stage to create a more complex character).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops taste, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 10, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 8.  Ramsey further teaches “The system of claim 8, when said first user input indicates decreasing hops flavor, decreasing a circulation time for a midpoint hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] By adding the hops midway through the boil, a compromise between isomerization of the alpha acids and evaporation of the aromatics is achieved yielding characteristic flavors. These flavoring hop additions are added 40-20 minutes before the end of the boil, with the most common time being 30 minutes. Any hop variety may be used. Usually the lower alpha varieties are chosen, although some high alpha varieties such as Columbus and Challenger have pleasant flavors and are commonly used. Often small amounts (1/4-1/2 oz) of several varieties will be combined at this stage to create a more complex character).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops taste, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 11, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 1.  Ramsey further teaches “The system of claim 1, said first flavor characteristic being hops aroma” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] finishing - When hops are added during the final minutes of the boil, less of the aromatic oils are lost to evaporation and more hop aroma is retained. One or more varieties of hop may be used, in amounts varying from 1/4 - 4 oz, depending on the character desired. A total of 1-2 oz. is typical. Finishing hop additions are typically 15 minutes or less before the end of the boil, or are added "at knockout" (when the heat is turned off) and allowed to steep ten minutes before the wort is cooled. In some setups, a "hopback" is used - the hot wort is run through a small chamber full of fresh hops before the wort  enters a heat exchanger or chiller).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops aroma, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.  

In regards to Claim 12, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 11.  Ramsey further teaches “The system of claim 11, when said first user input indicates increasing hops aroma, increasing a circulation time for an ending hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] finishing - When hops are added during the final minutes of the boil, less of the aromatic oils are lost to evaporation and more hop aroma is retained. One or more varieties of hop may be used, in amounts varying from 1/4 - 4 oz, depending on the character desired. A total of 1-2 oz. is typical. Finishing hop additions are typically 15 minutes or less before the end of the boil, or are added "at knockout" (when the heat is turned off) and allowed to steep ten minutes before the wort is cooled. In some setups, a "hopback" is used - the hot wort is run through a small chamber full of fresh hops before the wort  enters a heat exchanger or chiller).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops aroma, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

In regards to Claim 13, Ramsey and BrewTargetv2 teach the brewing hardware and software system as incorporated by claim 11.  Ramsey further teaches “The system of claim 11, when said first user input indicates decreasing hops aroma, decreasing a circulation time for an ending hops addition as part of said second boiling schedule” ([0221] In one or more exemplary embodiments, the wort is boiled in the Boil Kettle for about 60 to 90 minutes and hops are added throughout the boil at various times depending on hop characteristics desired in the final beer. Hops added at the beginning of the boil are boiled the longest and impart mostly bitterness with little to no flavor or aroma. Hops added with about 30 minutes of boil time left impart slight bitterness, mostly flavor, and very little aroma. Hops added at the end of the boil (with about 5 minutes of boil time left or less) impart very little bitterness, very little flavor, and mostly aroma to the finished beer... if the user wishes for cups A and B to be added to the boil kettle when there are 60 minutes left in the boil, the user programs the automation controller using the software to tip cups A and B at 60 minutes remaining in the boil. In one or more exemplary embodiments, the user interface may be a computer screen of a tablet PC, laptop PC, or possibly a smart phone to enter the various parameters (time and temp rests, boil duration, hop addition times and amounts) unique to the user's recipe).  In addition, Palmer further teaches ([page 1] The longer the boil, the greater the percentage of isomerization and the more bitter the beer gets. However, the oils that contribute characteristic flavors and aromas are volatile and are lost to a large degree during the long boil; [page 2] finishing - When hops are added during the final minutes of the boil, less of the aromatic oils are lost to evaporation and more hop aroma is retained. One or more varieties of hop may be used, in amounts varying from 1/4 - 4 oz, depending on the character desired. A total of 1-2 oz. is typical. Finishing hop additions are typically 15 minutes or less before the end of the boil, or are added "at knockout" (when the heat is turned off) and allowed to steep ten minutes before the wort is cooled. In some setups, a "hopback" is used - the hot wort is run through a small chamber full of fresh hops before the wort  enters a heat exchanger or chiller).  Ramsey teaches that boil times and the amount of time each hops is in the boil affects various tastes, including hops aroma, of the finished beer and these values are variables, while Palmer more specifically teaches how those times and schedules affect the taste by decreasing or increasing corresponding variables.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116